ALLREAD, J.
Epitomized Opinion
The original action was begun in the Montgomery Common Pleas in which Fredricka Bruggeman sought to recover damages from the Wm. Focke Sons Co. for a trespass. Bruggeman claimed that truck driver of the Company cut wires from her fence and drove trucks over her lot to her damage. Judgment was rendered on a verdict by the jury for $500.
The Focke Sons Co. prosecuted the case to the Court of Appeals, claiming that judgment was excessive, and the question of damages was not properly charged. The Court of Appeals held:
1. The question of punitive damages was properly submitted to the jury by the court in its charge. i
2. As between compensatory and'punitive damages a jury is warranted in finding punitive damages under the circumstances of the case; and $500 for damages is not so excessive as to justify a reversal. Judgment affirmed.